Citation Nr: 1543247	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  12-30 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a heart disability, to include ischemic heart disease, cardiomyopathy and atrial fibrillation, and if so, whether the reopened claim should be granted. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969 and from April 1971 to April 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2015. A transcript of the hearing is associated with the claims files.  

The Board has reviewed the electronic records maintained in both Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for a heart disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. A July 2008 rating decision denied reopening of a claim of service connection for a heart disability. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable appellate period.

2. The evidence associated with the claims file subsequent to the July 2008 rating decision is not cumulative and redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a heart disability.


CONCLUSIONS OF LAW

1. The July 2008 rating decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2. New and material evidence sufficient to reopen the claim of service connection for ischemic heart disease has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, in light of the fully favorable decision to reopen the claim of service connection concerning a heart disability, no further discussion of the duty to notify and assist is necessary. The underlying service connection claim needs additional development and is addressed in the remand section below. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

In this case, new and material evidence sufficient to reopen the claim of service connection for a heart disability has been received. The RO last denied reopening a claim of service connection for ischemic heart disease in July 2008. The Veteran was notified of the decision, but did not submit a notice of disagreement or new and material evidence during the one year appellate period. Therefore, the July 2008 decision became final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The evidence of record in July 2008 consisted of service treatment records, prior rating and Board decisions, and statements from the Veteran. The evidence failed to show an in-service injury or that the Veteran's claimed heart disability was causally related to his active duty service. Evidence associated since the rating decision includes VA treatment records, a VA examination report, private treatment records and hearing testimony. Particularly relevant is the Veteran's testimony of his chest pain in-service, and treatment sought immediately after service, which he is competent to do and is presumed to be credible. 

The evidence provided by the Veteran is new as it was not previously submitted to agency decision makers. It is material as it addresses the previous unestablished facts of an in-service injury and the possibility of a nexus between the current heart disability and active duty service. It is not redundant and raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claim for a heart disability is warranted.


ORDER

New and material evidence having been received, the claim for service connection for ischemic heart disease is reopened; the appeal is granted to this extent only.


REMAND

In his August 2015 videoconference hearing the Veteran testified to seeking treatment in 1969, after his initial discharge from service, at the Gainesville VA Medical Center. These VA treatment records are outstanding.  

Next, there is an indication of additional private treatment records from UF Health Shands Hospital in 2001 and 2003. The Veteran indicated he was admitted to the hospital due to sharp constant pain in his anterior upper left arm. Further, the Veteran indicated in the early 1990s he was hospitalized at Shands Hospital for what he believed was diagnosed as a heart attack.  

Finally, the Veteran states he was hospitalized in-service related to chest pains. The Veteran has consistently stated he experienced chest pains in-service, several instances of passing out and was hospitalized. Although the Veteran's service treatment records are of record, in-patient service treatment records are kept separately, and do not appear to have been requested.  Attempts must be made now to obtain them.

In light of testimony as to the Veteran's in-service history and outstanding private treatment records a remand is necessary to contact the Veteran and identify where he was hospitalized in-service and authorize for release all private treatment records.

If VA provides an examination that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran was provided with a VA examination in June 2010. The examiner indicated the Veteran did not have ischemic heart disease, nor were his current conditions, cardiomyopathy and atrial fibrillation, due to ischemic heart disease. Further, the examiner found it was less likely than not that the Veteran's current atrial fibrillation was related to his active duty service, or herbicide exposure. The June 2010 examination was done without a review of the Veteran's in-service inpatient treatment records and did not address lay statements. A new exam is required to address the Veteran's lay statements and examine any newly acquired evidence. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records from the Gainesville VA Medical Center, from 1969 forward, as well as any other treatment records from other facilities. 

2. Contact the Veteran and request that he submit or authorize for release all private treatment records associated with his heart disability. Specifically, there is an indication the Veteran underwent medical treatment from UF Health Shands Hospital in the 1990s, 2001 and 2003. 

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them in accordance with 38 C.F.R. § 3.159(e).

3. Contact the Veteran and request he identify all facilities in which he was hospitalized while in-service. Then, request from appropriate sources any outstanding in-patient service treatment records.

4. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's heart disability. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran the examiner should answer the following questions:

a. Does the Veteran have a current diagnosis of ischemic heart disease? 

b. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's currently diagnosed heart disabilities, to include cardiomyopathy and atrial fibrillation, are related to his active duty service, to include herbicide exposure? 

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to the Veteran's lay statements concerning chest pain in-service, and any additional evidence obtained as a result of this remand (i.e., in-patient service treatment records; VA treatment from 1969). The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and any currently diagnosed heart disorders, and alternatively the exposure to herbicides.  Likewise, the mere fact that a presumption has not been established for any particular disorders at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims files since the last supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






